Title: From John Adams to Benjamin Franklin, 20 February 1782
From: Adams, John
To: Franklin, Benjamin



Amsterdam Feb. 20. 1782
Sir

Yesterday I had the Honour of yours of the 12th. and will take an early opportunity to send you all the Lights I can obtain, by Inferences from the Numbers of the Bills. Those already presented I shall accept according to your Advice.
Your office is certainly a disagreable one in many respects, and mine grows every day more and more disgusting to me. I wish myself at home every hour in the 24, and I hope eer long to obtain Permission to go. Affairs here are in such a situation that I could not be justified in going untill Congress shall appoint another or recal me, or I would ask leave to return in the alliance. Is Mr Laurens exchanged? If he is and will come over here and take his own Place, I would venture to go home without leave.
The Duke de la Vauguion is returned. I had the honour to make my Compliments to him on Saturday, at the Hague, where I attended Dr McLanes Church on Sunday,1 and the Princes Review upon the Parade afterwards and where I propose in future to Spend more of my time.
You need not be anxious about the Result of my demand of an answer. It was a Measure to which I was advised by the Duke de la Vauguion, and by the Comte de Vergennes, and by several worthy Gentlemen in the Government. It was intended to bring necessarily into deliberation a Connection with France and America, on one Side at the Same time when they considered the Mediation of Russia on the other, in order to prevent their accepting the Mediation without Limitations. The great City has lately faultered very much in Point of Firmness. I cannot but wish that the Proposition for an accession to the alliance between France and America could have been made last Week, the critical Moment, when it would have infallibly I think prevented the acceptation. But France did not think it politick to do any Thing against the Views of Russia.2 But nothing but delay will come of this Mediation. The United States, however Stand here in a more respectable Light than in Spain.3
Here they are openly and candidly demanding an answer. If they receive one in the Negative, it will be no more than the Republick has a right to give, and we shall loose nothing but remain exactly where We were. If they give no answer, for a year to come, the Dignity of the United States is safe. That of the United Provinces will be hurt by the delay, if any. In Spain, the United States have been waiting, in the person of one of their Presidents, now going on three years, and have no answer. Now I Say it is better to be open. Here the Constitution demanded Publicity. In Spain it forbid it. But the Dignity of the United States is injured more than, it would have been if the demand to that Court could have been made Publick. For my own Part I own, as a private Citizen or a publick Man, I would not advise the United States to wait forever either in Spain or Holland. If it dont Suit their affairs to make a Bargain with Us let them tell Us so candidly and let us all go home, that at least We may not be under the Necessity of calling upon your Excellency for Water to drink, which had much better quench the Thirst of our army.
I should be very much obliged to you for a Copy of the Replication of the two Imperial Courts, and of the new Proposition of the Court of London of which I have only had a confused Intimation.
The affair of the Goods has been a villainous affair indeed as you observe: but they cannot be entrusted I believe to more prudent Hands than those of Mr. Barclay, where I leave them.

I have &c

